DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments regarding the first and second antenna formed along the first outer edge of the circuit board respectively at the first and second corners of the first outer edge have not place the application in condition for allowance base on the disclosure of Fujio et al. cited below. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: claim 1 recites “the second outer edge” in Page 2, Line 15 instead of “the first outer edge.” For the purpose of examination, “the second outer edge” will be treated as “the first outer edge” and appropriate correction is required.
Similarly, in Line 2, claim 1 further recites “a wireless adapter” and later in Lines 3-4 “a wireless adapter”. The second should read “the wireless adapter” and for the purpose of examination, it will be consider as such.

Claim 14 is objected for reciting “radio frequency transparent material antenna feed” instead of “radio frequency transparent material.” For the purpose of examination, the “radio frequency transparent material antenna feed” will be treated as “radio frequency transparent material.”
Claim 15-20 are objected to because of the following informalities: claim 15 recites “the first side” in Page 5, Line 4 instead of “a first side” and “the second side” in Page 5, Line 6 instead of “a second side”. Claims 2-7, 9-14 and 16-20 are included because of their dependency.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an information handling system component” and “radio frequency transparent material” in claims 7 and 20, and “a cooling fan component” in claim 14 as described in the specification. In addition, claim 7 recites “a plurality of electrical leads.” Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Kangasvieri et al. (US 20030193437) and Hirabayashi (US 20140162572).
Regarding claim 1:
Shimasaki et al. disclose (in Figs. 1-5 and 7) an information handling system (10) comprising: a processor (111), a memory (113), and a wireless adapter (119); a first antenna feed (1A/123) and second antenna feed (2A/124) operatively connected to [the] wireless adapter (119) for communicating 
However, Shimasaki et al. does not disclose that the board is a circuit board and the first antenna and the second antenna communicatively coupled to the wireless adapter via the circuit board.
Kangasvieri et al. disclose (in Figs. 1 and 4) a circuit board (230) and a first antenna (22) and a second antenna (24) communicatively coupled to a wireless adapter via the circuit board (230).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a circuit board and the antenna and the second antenna communicatively coupled to the wireless adapter via the circuit board as taught by Kangasvieri, for the benefit of accommodating other electronics including the antennas and embedded controller in the mobile device.
Shimasaki as modified is silent on that the first antenna formed along the first outer edge of the circuit board at a first corner of the first outer edge and the first side of the trench: the second antenna formed along the first outer edge of the circuit board at a second corner of the first outer edge and the second side of the trench.
Hirabayashi discloses (in Fig. 5) the first antenna (513) formed along the first outer edge (area having 510 and 520) of the circuit board (530) at a first corner (at 512) of the first outer edge (area having 510 and 520) and the first side (defined by area 510) of the trench (532): the second antenna (523) formed along the first outer edge (area having 510 and 520) of the circuit board (530) at a second corner (at 522) of the first outer edge (area having 510 and 520) and the second side (defined by area 520) of the trench (532). 

Regarding claim 8:
Shimasaki et al. disclose (in Figs. 1-5 and 7) an information handling system (10) comprising: a processor (111), a memory (113), and a wireless adapter (119); a first antenna feed (1A/123) and second antenna feed (2A/124) operatively to [the] wireless adapter (119) for communicating on a plurality of wireless links; a board (3) on which the first antenna feed (1A/123) and second antenna feed (2A/124) are disposed and operatively connected to a first antenna (1) and a second antenna (2) respectively along a first outer edge (3A) of the board (3): a trench (31) through the board (3) extending into the board (3) from the first outer edge (3A) of the board (3) with a trench perimeter dimension of ¼ or more of a longest wavelength of operation for communication signals on the first (1A/123) and second antenna feeds (2A/124; Para. 0051,0052, 0063); the first antenna feed (1A) mounted adjacent to a first side (along where 1 is positioned) of the trench (31) of the board (3); and the second antenna feed (2A/124) mounted adjacent to a second side (along where 2 is positioned) of the trench (31) of the board (3) opposite to the first side (See Figs).
However, Shimasaki et al. does not disclose that the board is a circuit board and the first antenna and the second antenna communicatively coupled to the wireless adapter via the circuit board.
Kangasvieri et al. disclose (in Figs. 1 and 4) disclose the first antenna (22) and the second antenna (24) communicatively coupled to the wireless adapter via the circuit board (230).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a circuit board and the antenna and the second antenna communicatively coupled to the wireless adapter via the circuit board as taught by Kangasvieri, for the benefit of accommodating other electronics including the antennas and embedded controller in the mobile device.
Shimasaki as modified is silent on that a portion of the first antenna formed along the first outer edge and configured to extend into a gap formed in the first outer edge by the trench.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement multiple antennas extending into the trench as taught by Hirabayashi into the modified device of Shimasaki for the purpose of achieving a current path length for effective coupling thereby adjusting the impedance to widen the bandwidth (Para. 0060, Lines 9-14).
Regarding claims 2 and 9:
Shimasaki as modified is silent on that the trench through one or more metallic layers has an arch shaped perimeter as required by claims 2 and 9.
Shimasaki as modified contemplates that the specific shape of the trench is not limited (Para. 0029, Lines 16-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench to be shaped as an arc as claimed since the length of the trench is the more important rather than the shape so as to optimize the shape for resonance to the first antenna (Para. 0029, Lines 21-23).
Regarding claim 3:
Shimasaki as modified disclose the trench (31) through one or more metallic layers has a rectangular perimeter (See Figs.; Para. 0046.)
Regarding claim 4:
Shimasaki as modified disclose (in Fig. 1) the first antenna (1) and the second antenna (2) are disposed between two hinges attaching a display housing to a base housing of the information handling system (10).
Regarding claim 10:
Shimasaki as modified disclose the first antenna (1) and the second antenna (2) may be located at a distance of 1/5 of the longest wavelength of operation apart across the trench (31) in the circuit board (3; Para. 0063, Lines 15-20.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Kangasvieri et al. (US 20030193437) and Hirabayashi (US 20140162572) as applied to claim 1 and further in view of Baliarda et al. (US 20110068995).
Regarding claim 7:
Shimasaki as modified is silent on that on an information handling system component mounted in the trench and isolated from the perimeter edge of the trench by radio frequency transparent material except for a plurality of electrical leads.
Baliarda et al. disclose (in Figs. 2a and 2b) an information handling system component (10) mounted in the trench (6) and isolated from the perimeter edge of the trench (6) by radio frequency transparent material (defined by resin which is RF transparent – Para. 0020, Lines 6-8; Para. 0069, Lines 2-5) except for a plurality of electrical leads (4 and 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the information handling system component mounted in trench as taught by Baliarda et al. into the modified device of Shimasaki for the benefit of further modifiying the electromagnetic and radiation frequency response for desirable bandwidth (Para. 0035, Lines 11).

Claims 5, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Kangasvieri et al. (US 20030193437) and Fujio et al. (US 20070001911) as applied to claims 1 and 8, and further in view of Wong et al. (US 20130342425).
Regarding claims 5, 6, 12 and 13:
Shimasaki as modified is silent on that the first and second antenna feeds are part of a 2x2 multiple-input, multiple-output (MIMO) wireless communication system as required by claims 5 and 12; and the first antenna and the second antenna are low frequency WWAN antennas as required by claims 6 and 13.
Wong et al. disclose the first antenna feed (313) and second antenna feed (323) are part of a 2x2 multiple-input, multiple-output (MIMO) wireless communication system (Para. 0007); and the first antenna 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the antenna structure of Shimasaki et al. to operate as a 2x2 MIMO WWAN antennas for the benefit of achieving multiple antennas arrangement within in a limited space of a mobile device, with the isolation between these antennas an important factor to be considered (Para. 0005.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Kangasvieri et al. (US 20030193437) and Hirabayashi (US 20140162572) as applied to claim 8 above and further in view of Reid et al. (US 20140111926)
Regarding claim 14:
Shimasaki as modified is silent on that a cooling fan component mounted in the trench and isolated from at least a portion of the perimeter edge of the trench by radio frequency transparent material antenna feed. 
Reid et al. disclose (in Figs. 12, 13A, 13B and 14A) the obviousness of disposing a cooling fan (1302) mounted in the trench (1202) and isolated from at least a portion of the perimeter edge of the trench (Para. 0055, Lines 1-6) by radio frequency transparent material (defined by the bracket, 1402 made of durable plastic material or resinous material – Para. 0056, Lines 20-23). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the cooling fan in a trench within a circuit board and isolated as shown Reid et al. into the modified device of Shimasaki for the benefit of cooling the portable computing device (Para. 0054, Lines 12-13) from the several heat generating components.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Fujio et al. (US 20070001911).
Regarding claim 15:

Shimasaki et al. is silent on a first antenna feed, a second antenna feed, and a third antenna feed operatively connected to a wireless adapter via a circuit board for communicating on a plurality of wireless links; the circuit board on which the first antenna feed, the second antenna feed, and the third antenna feed are disposed and operatively coupled to a first antenna, a second antenna and a third antenna respectively formed along a first outer edge of the circuit board and communicatively coupled to the wireless adapter via the circuit board; a first trench through the circuit board between the first antenna feed and the second antenna feeds extending from the first outer edge of the circuit board the first antenna formed along the first outer edge of the circuit board at a first corner of the first outer edge and the first side of the trench; the second antenna formed along the first outer edge of the circuit board at a second corner of the first outer edge and the second side of the trench across the trench from the first corner; the first antenna feed mounted adjacent to a first side of the first trench of the circuit board; and the second antenna feed mounted adjacent to a second side of the first trench of the circuit board opposite to the first side and the second antenna feed operatively connected to a second antenna.
Fujio et al. disclose (in Figs. 4a and 6) a first antenna feed (16), a second antenna feed (16), and a third antenna feed (16) operatively connected to a wireless adapter (33) via a circuit board (12; Para. 0031, Lines 6-9) for communicating on a plurality of wireless links (7); the circuit board (12; Para. 0031, Lines 6-12) on which the first antenna feed (16), the second antenna feed (16), and the third antenna feed (16) are disposed and operatively coupled to a first antenna (13), a second antenna (15) and a third antenna (14) respectively formed along a first outer edge (top edge of 12) of the circuit board (12): a first trench (12a and 12b) through the circuit board (12) between the first antenna feed (16) and the second antenna feed (16) extending from the first outer edge (top edge of 12) of the circuit board (12); the first antenna (13) formed along the first outer edge (top edge of 12) of the circuit board (12) at a first corner (FC) of the first outer edge (top edge of 12) and a first side (left side where 13 is disposed) of the first trench (12a and 12b); the second antenna (14) formed along the first outer edge (top edge of 12) of the  the first antenna feed (16) mounted adjacent to the first side (left side where 13 is disposed) of the first trench (12a and 12b) of the circuit board (12); and the second antenna feed (16) mounted adjacent to the second side (left side where 13 is disposed) of the first trench (12a and 12b) of the circuit board (12) opposite to the first side (right side where 15 is disposed) and the second antenna feed (16) operatively connected to a second antenna (15.)

    PNG
    media_image1.png
    338
    405
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement multiple antennas with alternating trenches between subsequent antennas as taught by Fujio et al. into the device of Shimasaki et al. for the purpose of reducing interference among the radiating elements (See Abstract; Para. 0002, 0004, 0005, 0012, 0013, 0048).
Regarding claim 16:
Shimasaki et al. disclose a trench perimeter dimension of ¼ or more of a longest wavelength of operation for communication signals operating on the two subsequent antenna feeds (Para. 0029, Lines 21-23; Para. 0051, Lines 8-11; Para. 0052, Lines 8-14; Para. 0063, Lines 9-20.)
Fujio et al. disclose a second trench (12c) through the circuit board (12) between the second antenna feed (16) and the third antenna feed (16) extending from the first outer edge (top edge of 12) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement multiple antennas with alternating trenches between subsequent antennas as taught by Fujio et al. into the device of Shimasaki et al. for the purpose of reducing interference among the radiating elements (See Abstract; Para. 0002, 0004, 0005, 0012, 0013, 0048).
Regarding claim 17:
Shimasaki as modified is silent on that the third antenna feed is spaced more than a distance of two wavelengths from the first and second antenna feeds.
Shimasaki as modified contemplate spacing between the antennas as a predetermined integer number of times of the length of ½ of the wavelength λ that corresponds to the resonance frequency of the antenna (Para. 0063, Lines 16-19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the distance set to be more than two wavelengths from the first and second antenna feeds for the benefit of adjusting the isolation distance between the antennas as contemplated by Shimasaki et al. (Para. 0007.)
Regarding claim 18:
Shimasaki et al. is silent on that third antenna extends from the edge on the second trench into a gap formed by the second trench in the circuit board.
Fujio et al. (in Fig. 5) disclose the third antenna (15) extends from the edge (top edge of 12) on the second trench (12d) into a gap formed by the second trench (12d) in the circuit board (12.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement multiple antennas including the third antenna with alternating trenches among the antennas as taught by Fujio et al. into the device of Shimasaki et al. for the purpose of separating the antenna characteristics between the second radiating element and third radiating element (Para. 0040, Lines 10-12) to facilitate isolation. 
Regarding claim 19:

Fujio et al. disclose the antenna system can be adapted to MIMO communication method (Para. 0042, Lines 1-4; Para. 0046, Lines 1-5; Para. 0053, Lines 9-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the MIMO antennas of Shimasaki et al. by Fujio as a 4x4 for the benefit of supporting diversity while reducing coupling among antenna elements (Para. 0052, Lines 9-15.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimasaki et al. (US 20080278384) in view of Fujio et al. (US 20070001911) as applied to claim 15 and further in view of Baliarda et al. (US 20110068995).
Regarding claim 20:
Shimasaki as modified is silent on that on an information handling system component mounted in the trench and isolated from the perimeter edge of the trench by radio frequency transparent material except for a plurality of electrical leads.
Baliarda et al. disclose (in Figs. 2a and 2b) an information handling system component (10) mounted in the trench (6) and isolated from the perimeter edge of the trench (6) by radio frequency transparent material (defined by resin which is RF transparent – Para. 0020, Lines 6-8; Para. 0069, Lines 2-5) except for a plurality of electrical leads (4 and 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the information handling system component mounted in trench as taught by Baliarda et al. into the modified device of Shimasaki for the benefit of further modifiying the electromagnetic and radiation frequency response for desirable bandwidth (Para. 0035, Lines 11).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845